FILED
                           NOT FOR PUBLICATION
                                                                                 APR 27 2021
                    UNITED STATES COURT OF APPEALS                         MOLLY C. DWYER, CLERK
                                                                            U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No.   20-10112

              Plaintiff-Appellee,                D.C. Nos.
                                                 1:18-cr-00147-DAD-SKO-1
 v.                                              1:18-cr-00147-DAD-SKO

RAUL ADRIAN TORRES,
                                                 MEMORANDUM*
              Defendant-Appellant.


                    Appeal from the United States District Court
                       for the Eastern District of California
                     Dale A. Drozd, District Judge, Presiding

                       Argued and Submitted March 9, 2021
                            San Francisco, California

Before: McKEOWN, IKUTA, and BRESS, Circuit Judges.
Dissent by Judge McKEOWN

      Raul Adrian Torres appeals the district court’s denial of his motions to

suppress and to dismiss. We have jurisdiction under 28 U.S.C. § 1291, and we

affirm.




      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      A detective with the Fresno Police Department was browsing social media

when he observed a recently uploaded video of Torres posing with a gun at the

house of a local gang member. The detective quickly linked the video to another

social media profile that used the name Adrian Torres. After further investigation,

the detective concluded (mistakenly, as it would turn out) that Torres had an

outstanding warrant for being a felon in possession of ammunition. Officers on

surveillance observed Torres leaving the house with a backpack. Officers exited

the car, identified themselves, and ordered Torres to stop, but he took off running.

      Officers gave chase and eventually caught up to Torres, who resisted arrest.

Torres yelled profanities at officers while continuing to resist and fight.

Eventually, officers were able to get Torres under control, handcuffed, and

shackled. One officer asked Torres why he ran. He responded, “[c]ause I have a

gun.” Officers then searched Torres’s backpack and found a firearm with its serial

number scratched off, along with a loaded magazine and additional ammunition.

Torres then stated to officers, “I’m gonna smoke you.”

      Officers asked Torres several routine booking questions, during which time

Torres made multiple unsolicited statements about how he wished he would have

used the gun to “shoot it out” with police. Eventually, officers discovered that

Torres was not Adrian Torres, but Raul Adrian Torres, and that he had two


                                           2
previous felony convictions for domestic violence, was on felony probation, and

was wanted for another recent domestic violence offense. Officers advised Torres

of his Miranda rights, see Miranda v. Arizona, 384 U.S. 436 (1966), and he agreed

to speak with them. He admitted that the gun was his, that he knew the serial

numbers were scratched off, and that he was on the run “because he didn’t check

into his probation.”

      1.     Torres argues that the police lacked sufficient cause to arrest him and

that the district court erred by misapplying Section 148 of the California Penal

Code and by declining to hold an evidentiary hearing. But the record establishes

that the police had sufficient cause for the stop and the arrest. Given the

information they were provided, the officers had “a good faith, reasonable belief

that the arrestee was the subject of the warrant.” Rivera v. Cnty. of Los Angeles,

745 F.3d 384, 389 (9th Cir. 2014). Alternatively, police had reasonable suspicion

to stop Torres based on the social media post and their belief that he was the

subject of an outstanding warrant, see Terry v. Ohio, 392 U.S. 1, 30 (1968); United

States v. Garcia-Acuna, 175 F.3d 1143, 1147 (9th Cir. 1999). Once Torres fled the

attempted Terry stop and then assumed a fighting stance to resist the Terry stop,

Detective Wilkin and Agent Carlos had probable cause to arrest Torres under

Section 148(a)(1) of the California Penal Code. See Velazquez v. City of Long


                                           3
Beach, 793 F.3d 1010, 1018–19 (9th Cir. 2015). No evidentiary hearing was

required because, although Torres argues about the legal significance of

uncontested facts, he fails to identify any disputed, material issues of historical

fact. See United States v. DiCesare, 765 F.2d 890, 895 (9th Cir. 1985).

      2.     Torres next claims that the search of his backpack violated the Fourth

Amendment, and that therefore the district court erred in declining to suppress the

gun found within it. The search did not violate the Fourth Amendment, however,

because it falls within the search incident to a lawful arrest exception. See Arizona

v. Gant, 556 U.S. 332, 351 (2009). This case is controlled by United States v.

Cook, 808 F.3d 1195 (9th Cir. 2015), which held that the search incident to a

lawful arrest exception applied even though the individual searched was on the

ground in handcuffs when his backpack was searched nearby. See id. at

1199-1200.

      3.     Torres also argues that the district court erred in declining to suppress

his statement “[c]ause I have a gun” in response to the officer’s question regarding

“why he ran.” But assuming without deciding that this question is not covered by

the public safety exception to Miranda, see, e.g., Allen v. Roe, 305 F.3d 1046, 1050

(9th Cir. 2002), any error in admitting this statement is harmless, because there is

no reasonable possibility that the erroneously admitted statement contributed to


                                           4
Torres’s decision to plead guilty to a violation of 18 U.S.C. § 922(g)(1). United

States v. Lustig, 830 F.3d 1075, 1088–89 & n.14 (9th Cir. 2016).

      To convict Torres under 18 U.S.C. § 922(g)(1), the government had to prove

that Torres (1) knew that he possessed a firearm and (2) knew he was a person

“who has been convicted in any court of[] a crime punishable by imprisonment for

a term exceeding one year.” 18 U.S.C. § 922(g)(1); Rehaif v. United States, 139 S.

Ct. 2191, 2200 (2019). In his reply brief, Torres argues for the first time that his

“[c]ause I have a gun” response is prejudicial because it is evidence of the second

element.1 But even if we accept Torres’s characterization of his own ambiguous

statement, Torres’s response does not tend to prove that Torres knew he was a

person “who has been convicted in any court of[] a crime punishable by

imprisonment for a term exceeding one year.” 18 U.S.C. § 922(g)(1). At most,

Torres’s response could be evidence that Torres knew that possession of the

firearm was generally unlawful (because having the firearm motivated him to run

from the police).2 The dissent argues that because Torres’s statement raises the


      1
        As to the first element, that the defendant knew that he possessed a firearm,
Torres’s statement is duplicative of other evidence in the record. For instance, in
his interview with Detective Martinez after receiving Miranda warnings, Torres
admitted to knowing he was in possession of the firearm.
      2
       Of course, a defendant’s knowledge that possession of a firearm is
unlawful is not itself an element of a § 922(g)(1) offense.
                                           5
inference that Torres “knew it was wrong to have a gun,” this inference then

supports the further inference that the statement “suggests Torres knew” he was a

person “who has been convicted in any court of[] a crime punishable by

imprisonment for a term exceeding one year” under 18 U.S.C. § 922(g)(1). We

disagree. The dissent’s labored and tangled disquisition, relies on a chain of

inferences too attenuated and speculative to raise a “reasonable possibility” that

Torres’s statement contributed to Torres’s plea decision. Lustig, 830 F.3d at 1088

& n.14. To hold otherwise would effectively create the automatic reversal rule

rejected by Lustig and Neder v. United States, 527 U.S. 1, 7 (1999). See Lustig,

830 F.3d at 1089–90.

      Torres’s statement also adds little, if anything, to the already substantial

circumstantial evidence that Torres knew his possession of a gun was illegal.3

“[K]nowledge can be inferred from circumstantial evidence.” Rehaif, 139 S. Ct. at

2198 (quoting Staples v. United States, 511 U.S. 600, 615 n.11 (1994)). Torres

took off running when police attempted to stop him, and he admitted in multiple


      3
       Because Torres’s knowledge that it was illegal for him to possess a gun is
not an element of a § 922(g)(1) charge, our observation that Torres’s “[c]ause I
have a gun” statement adds “little, if anything,” to the evidence regarding this
knowledge does not support the dissent’s argument that Torres would have thought
the admission of this statement would hurt him at trial by showing that he knew he
was a person “who has been convicted in any court of[] a crime punishable by
imprisonment for a term exceeding one year,” 18 U.S.C. § 922(g)(1).
                                           6
post-Miranda police interviews that he knew he had a gun, the gun was his, and he

knew he had failed to comply with the terms of his probation and was wanted or

had a warrant out for his arrest. Torres also later admitted that he knew the gun he

had was illegal because its serial numbers were obliterated, and he also said he

knew he was “going to get charged with it.” He has also been convicted of two

prior felonies and has never claimed he was unaware of his felon status. Given all

this evidence, any improper admission of the “[c]ause I have a gun” statement was

harmless.

      4.     Torres argues that his statements to Detectives Flowers and Martinez

should have been suppressed or, in the alternative, that an evidentiary hearing was

needed. The statements made to Detective Flowers were admissible under the

routine booking questions exception because Detective Flowers only asked Torres

questions needed to run his information in the police booking system, and these

questions were not reasonably likely to elicit incriminating responses. See United

States v. Williams, 842 F.3d 1143, 1147 (9th Cir. 2016). Any spontaneous

statements made by Torres during these booking questions need not be suppressed.

See Cox v. Del Papa, 542 F.3d 669, 675–76 & n.10 (9th Cir. 2008).

      There is also no issue with the post-arrest statements made to Detective

Martinez. Although Torres attempts to analogize this case to Missouri v. Seibert,


                                          7
542 U.S. 600 (2004), there is no evidence that a deliberate two-step interrogation

occurred here. Nothing regarding any of the statements made by Torres in this

case mandates an evidentiary hearing. See DiCesare, 765 F.2d at 895.

      5.     Finally, Torres claims that in denying his motion to dismiss, the

district court failed to consider a fundamental fairness exception, which provides

that charges may be dismissed if a “breach of [an] agreement rendered a

prosecution fundamentally unfair.” See United States v. Williams, 780 F.2d 802,

803–04 (9th Cir. 1986) (per curiam). Nothing in the record supports the existence

of any agreement made by state prosecutors or the state court, and the state-court

transcript clearly informed Torres that the state firearm case was going to be

dismissed “in light of a federal prosecution.” Because there was no breach of any

agreement, that exception does not apply.

      AFFIRMED.




                                            8
                                                                          FILED
United States v. Raul Torres, No. 20-10112                                 APR 27 2021

McKEOWN, Circuit Judge, dissenting:                                    MOLLY C. DWYER, CLERK
                                                                        U.S. COURT OF APPEALS


      When Agent Carlos kneed, punched, restrained, and handcuffed Torres,

there was no doubt he was in custody. To its credit, the government doesn’t

disagree. But instead of giving Torres his Miranda warnings, Agent Carlos

launched into questioning. Torres responded with an inculpatory statement that

was instrumental in establishing an element of the charged crime. I respectfully

dissent because Torres was subjected to custodial interrogation without the

required Miranda advisements. The district court erred in failing to suppress the

statement, and this error was not harmless.

      The officer’s question—why did you run?—easily falls into the category of

“express questioning” or, at the very least, amounted to “words . . . that the police

should know are reasonably likely to elicit an incriminating response.” Rhode

Island v. Innis, 446 U.S. 291, 300–01 (1980). This was a pointed question aimed

at eliciting an inculpatory response, not a friendly inquiry to see how Torres was

doing nor a casual query about where he was going.

      The only issue, then, is whether the public safety exception applies. It does

not. The exception excuses the need for Miranda warnings when “police officers

ask questions reasonably prompted by a concern for the public safety.” Allen v.

Roe, 305 F.3d 1046, 1050 (9th Cir. 2002) (quoting New York v. Quarles, 467 U.S.
649, 656 (1984)). The standard is high: “the police must reasonably believe that

there is a serious likelihood of harm to the public or fellow officers.” Id. In

applying this exception, we have often emphasized the non-investigatory nature of

the questioning. See, e.g., United States v. Carrillo, 16 F.3d 1046, 1049–50 (9th

Cir. 1994), as amended (May 17, 1994) (“Our conclusion is buttressed by the non-

investigatory nature of the officer’s question. The question called for a ‘yes’ or

‘no,’ not a testimonial response.”); United States v. Brady, 819 F.2d 884, 888 (9th

Cir. 1987) (applying the exception because, among other reasons, the question was

“not investigatory”).

      Though the majority does not reach this issue, I would conclude, without

doubt, that the exception does not apply here both because there was no danger to

the public or to the police that necessitated the question and because the question

was investigatory. Torres was arrested in an alleyway, and there is no evidence

that there were other people in the alleyway at the time of the arrest. The most

telling fact is that the officers do not even assert a subjective perception of

immediate danger when Torres was shackled and handcuffed. Because the

standard requires that the officers “reasonably believe” there is a danger, the public

safety exception simply cannot apply where the officers do not even believe there

was a danger when the question was asked. Allen, 305 F.3d at 1050.

      The absence of any perception of danger is underscored by the nature of the


                                           2
question asked, which did not seek information to address a public safety threat,

but rather was aimed at eliciting testimonial, inculpatory information. If the

officers were concerned about the gun, they could have asked, “are you armed?”;

“is there a gun?”; “where is the gun?”; or another similar question. But instead

they asked only why Torres ran. That question is framed to elicit an incriminating

response rather than information “necessary to secure [the officers’] own safety or

the safety of the public” especially when, as here, no threat has even been

identified. Quarles, 467 U.S. at 659.

      With no public safety justification to fall back on, the custodial interrogation

without Miranda warnings was a violation of Torres’ Fifth Amendment right.

Contrary to the majority’s conclusion, the error in denying the motion to suppress

was not harmless. Our precedent sets a high bar for the government to establish

harmlessness where, as here, the defendant took a conditional guilty plea. The

government must show that there is no “reasonable possibility” that the

erroneously admitted evidence “contributed to [the] decision to plead guilty.”

United States v. Lustig, 830 F.3d 1075, 1088 (9th Cir. 2016) (citation omitted).

This standard is “necessarily hard for the government to meet”—so much so that

“an appellate court will rarely, if ever, be able to determine whether an erroneous

denial of a motion to suppress contributed to the defendant’s decision [to plead

guilty].” Id. (emphasis added) (citation omitted).


                                          3
      The government does not clear this high bar. Because the statement went

directly to an element of the charged crime, there is more than a “reasonable

possibility” that its erroneous admission contributed to the decision to plead guilty.

Id. The statement that Torres ran because he had a gun establishes that he knew he

was not allowed to have a gun. That is critical evidence because the charged

crime—Felon in Possession of a Firearm, 18 U.S.C. § 922(g)(1)—requires proof

that the defendant “knew he belonged to the relevant category of persons barred

from possessing a firearm.” Rehaif v. United States, 139 S. Ct. 2191, 2200 (2019).

By establishing that he knew it was wrong to have a gun, the statement in turn

suggests that Torres knew he belonged to the category of persons barred from

possessing a gun—in this case people with felony convictions. That the statement

is legally damaging and would have been harmful to Torres at trial is more than

enough to show that it “could have affected [Torres’] decision to plead guilty.”

Lustig, 830 F.3d at 1086.

      The majority argues that Torres’ statement does not tend to prove knowledge

of felon status at all. That is a dramatic position to take, especially given the other

evidence that the majority credits as tending to prove knowledge and the long-

standing principle that knowledge “can be inferred from circumstantial evidence.”

Rehaif, 139 S. Ct. at 2198 (quoting Staples v. United States, 511 U.S. 600, 615

n.11 (1994)). Admittedly, different inferences might be drawn from the statement,


                                           4
but the inference that Torres knew it was illegal for him to carry the gun because

he has a felony conviction is a fair one, and indeed would be enough for a jury to

convict. The evidence easily falls into the category of evidence the prosecutor

could use to establish knowledge. And that’s enough under Lustig, because if the

prosecutor could leverage the evidence against Torres at trial, Torres could

reasonably take a plea in fear of it.

      The majority tries to sidestep the import of the statement by arguing that any

value in the statement is merely duplicative of other evidence. But what other

evidence? The only evidence that the majority cites as tending to prove knowledge

of felon status is that Torres knew he was on probation and that he was convicted

of a crime punishable by more than a year of prison.1 Probation does not establish

knowledge of felon status because it is used in California for both felonies and

misdemeanors. See Cal. Penal Code § 1203. And the fact of a conviction

punishable by over a year does not establish knowledge of that type of conviction

because here, Torres was never actually punished by over a year of prison. More

importantly, the Supreme Court has already told us that probation and the fact of a

felony conviction are not enough to establish knowledge. Rehaif explicitly noted

that the crime of Felon in Possession of a Weapon would not apply to “a person


1
  The majority also cites to evidence that clearly establishes that Torres possessed
the gun, but that evidence goes to the first element—possession—not to the second
element of knowledge of felon status.

                                         5
who was convicted of a prior crime but sentenced only to probation, who does not

know that the crime is punishable by imprisonment for a term exceeding one

year.” Rehaif, 139 S. Ct. at 2198 (internal quotation marks omitted). Because the

two pieces of evidence relied on by the majority do not establish the necessary

knowledge element, they do not render Torres’ statement duplicative.2

      Even if the statement were duplicative, the Lustig standard would still be

met. If there are multiple pieces of evidence probative of an element, it is the

defendant’s prerogative, not ours, to evaluate at what point the evidence becomes

too strong to risk trial: “only the defendant is in a position to evaluate the impact of

a particular erroneous refusal to suppress evidence.” Lustig, 830 F.3d at 1088

(quoting United States v. Benard, 680 F.3d 1206, 1213 (10th Cir. 2012)) (internal

quotation marks and citation omitted).

      Because the statement contained evidence of guilt, the prospect of its

admission “could have affected [Torres’] decision to plead guilty.” Id. at 1086.

The district court’s error therefore was not harmless, and for that reason I

respectfully dissent and would reverse.




2
  In passing, the majority also holds Torres’ silence against him as evidence of
knowledge, noting that Torres “has never claimed he was unaware of his felon
status.” But of course that reasoning misplaces the burden; Torres need not prove
his innocence, and his silence on an issue should not be held out as evidence
against him.

                                           6